DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


The following claim limitations 
Contact member (claim 1 and 9)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Member (Contact member - claim 1 and 9)
coupled with functional language 
The has a first member contact surface configured to contact the shaft end surface (Contact member - claim 1 and 9)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Including a snap fit portion (page 15), filter (page 14), ring form (page 23) or rod form (page 30) (Contact member - claim 1 and 9)

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 8,881,697 to Noguchi et al. (Noguchi).
Noguchi discloses:
Regarding claim 1:
figures 1-4) configured to be installed to a driven shaft (3) of an internal combustion engine and regulate valve timing of the internal combustion engine, comprising: 
a first rotatable body (8/1/7) that is configured to rotate synchronously with a drive shaft (column 3, lines 25-30) of the internal combustion engine; 
a second rotatable body (2) that has an opposing surface (see figure 1 below, element A and B) that is opposed to a shaft end surface (see figure 1 below, elements C and D), which is an end surface of the driven shaft (3), wherein the second rotatable body (2) forms a plurality of hydraulic pressure chambers (21 and 22) between the first rotatable body (8/1/7) and the second rotatable body (2), and the second rotatable body (2) is configured to be rotated together with the driven shaft (3) relative to the first rotatable body (8/1/7) by hydraulic oil supplied (supplied via L1-L3) to corresponding one or more of the plurality of hydraulic pressure chambers (21 and 22); 
a friction shim (12) that is placed between the opposing surface (see figure 1 below, element A and B) and the shaft end surface (see figure 1 below, elements C and D) and has a first shim contact surface (see figure 1 below, element E), which is configured to contact the shaft end surface (see figure 1 below, elements C and D), and a second shim contact surface (see figure 1 below, element F), which is configured to contact the opposing surface (see figure 1 below, element A and B), wherein the friction shim is configured to generate a frictional force (inherent, two abutting surfaces (such as F and A) will create a frictional force) between the first shim contact surface (see figure 1 below, element E) and the shaft end surface (see figure 1 below, elements C and D) and a frictional force (inherent, two abutting surfaces (such as E and C) will create a frictional force) between the second shim contact surface (see figure 1 below, element F) and the opposing surface (see figure 1 below, element A and B) after installation of the valve timing regulator to the driven shaft (3); and 
a contact member (14) that has a first member contact surface (see figure 1 below, element G) configured to contact the shaft end surface (see figure 1 below, elements C and D), wherein: 
the contact member (14) is installed to the second rotatable body (2) or the first rotatable body (8/1/7) such that the first member contact surface (see figure 1 below, element G) contacts the shaft end surface (see figure 1 below, elements C and D) before occurrence of contact of the first shim contact surface (see figure 1 below, element E) to the shaft end surface (see figure 1 below, elements C and D) or occurrence of contact of the second shim contact surface (see figure 1 below, element F) to the opposing surface (see figure 1 below, element A and B) at a time of installing the valve timing regulator (H and A/B contact each other before F and A contact each other due to the length of contact member/pin 14) to the driven shaft (3).  

    PNG
    media_image1.png
    866
    811
    media_image1.png
    Greyscale

Figure 1 - figure 3 of Noguchi, annotated by the examiner
Regarding claim 7:
The valve timing regulator according to claim 1, wherein: 
the second rotatable body (2) has a hole (2D) that is recessed from the opposing surface (see figure 1 above, element A and B) toward a side (side with plate 7), which is opposite to the shaft end surface (see figure 1 above, elements C and D); and 
the contact member (14) is shaped in a rod form (see figure 3) and is installed to the second rotatable body (2) such that an outer peripheral wall (see figure 1 above, element H) of the contact member (14) is engaged with the hole (2D). 

Regarding claim 9:
A valve timing regulator (figures 1-4) configured to be installed to a driven shaft (3) of an internal combustion engine and regulate valve timing of the internal combustion engine, comprising: 
8/1/7) that is configured to rotate synchronously with a drive shaft (column 3, lines 25-30) of the internal combustion engine; 
a second rotatable body (2) that has an opposing surface (see figure 1 above, element A and B) that is opposed to a shaft end surface (see figure 1 above, elements C and D), which is an end surface of the driven shaft (3), wherein the second rotatable body (2) forms a plurality of hydraulic pressure chambers (21 and 22) between the first rotatable body (8/1/7) and the second rotatable body (2), and the second rotatable body (2) is configured to be rotated together with the driven shaft (3) relative to the first rotatable body (8/1/7) by hydraulic oil supplied (supplied via L1-L3) to corresponding one or more of the plurality of hydraulic pressure chambers (21 and 22); 
a friction shim (12) that is placed between the opposing surface (see figure 1 above, element A and B) and the shaft end surface (see figure 1 above, elements C and D) and has a first shim contact surface (see figure 1 above, element E), which is configured to contact the shaft end surface (see figure 1 above, elements C and D), and a second shim contact surface (see figure 1 above, element F), which is configured to contact the opposing surface (see figure 1 above, element A and B), wherein the friction shim is configured to generate a frictional force (inherent, two abutting surfaces (such as E and C) will create ) between the first shim contact surface (see figure 1 above, element E) and the shaft end surface (see figure 1 above, elements C and D) and a frictional force (inherent, two abutting surfaces (such as F and A) will create) between the second shim contact surface (see figure 1 above, element F) and the opposing surface (see figure 1 above, element A and B) after installation of the valve timing regulator to the driven shaft (3); and 
14) that has a first member contact surface (see figure 1 above, element G), which is configured to contact the shaft end surface (see figure 1 above, elements C and D), and a second member contact surface (see figure 1 above, element F), which is configured to contact the opposing surface (see figure 1 above, element A and B), wherein: 
the contact member (14) is installed to the driven shaft (3) such that the second member contact surface (see figure 1 above, element F) contacts the opposing surface (see figure 1 above, element A and B) before occurrence of contact of the first shim contact surface (see figure 1 above, element E) to the shaft end surface (see figure 1 above, elements C and D) or occurrence of contact of the second shim contact surface (see figure 1 above, element F) to the opposing surface (see figure 1 above, element A and B) at a time of installing the valve timing regulator (H and A/B contact each other before F and A contact each other due to the length of contact member/pin 14) to the driven shaft (3).  

Regarding claim 11:
The valve timing regulator according to claim 9, wherein the contact member (14) is elastically deformable in an axial direction (inherent, all material elastically deform when under compression (such as the pin 14) even if small).  
 
 
 
Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 102015117797 to Hayashi (see attached English language machine translation).

Regarding claim 1:
A valve timing regulator (figure 1-7) configured to be installed to a driven shaft (102) of an internal combustion engine and regulate valve timing of the internal combustion engine, comprising: 
a first rotatable body (25/22/26) that is configured to rotate synchronously with a drive shaft (101) of the internal combustion engine; 
a second rotatable body (30/51) that has an opposing surface (see figure 2 below, element I) that is opposed to a shaft end surface (63 and 56), which is an end surface of the driven shaft (102), wherein the second rotatable body (30/51) forms a plurality of hydraulic pressure chambers (33 and 34) between the first rotatable body (25/22/26) and the second rotatable body (30/51), and the second rotatable body (30/51) is configured to be rotated together with the driven shaft (102) relative to the first rotatable body (25/22/26) by hydraulic oil supplied (from 106) to corresponding one or more of the plurality of hydraulic pressure chambers (33 and 34); 
a friction shim (52) that is placed between the opposing surface (see figure 2 below, element I) and the shaft end surface (63 and 56) and has a first shim contact surface (58), which is configured to contact the shaft end surface (63 and 56), and a second shim contact surface (see figure 2 below, element J), which is configured to contact the opposing surface (see figure 2 below, element I), wherein the friction shim is configured to generate a frictional force (inherent, two abutting surfaces (such as 58 and 63 and 56) will create a frictional force) between the first shim contact surface (58) and the shaft end surface (63 and 56) and a frictional force (inherent, two abutting surfaces (such as J and I) will create a frictional force) between the second shim contact surface (see figure 2 below, element J) and the opposing surface (see figure 2 below, element I) after installation of the valve timing regulator to the driven shaft (102); and 
a contact member (54) that has a first member contact surface (77) configured to contact the shaft end surface (63), wherein: 
the contact member is installed to the second rotatable body (30/51) or the first rotatable body (25/22/26) such that the first member contact surface contacts the shaft end surface (63 and 56) before occurrence of contact of the first shim contact surface (58) to the shaft end surface (63 and 56) or occurrence of contact of the second shim contact surface (see figure 2 below, element J) to the opposing surface (see figure 2 below, element I) at a time of installing the valve timing regulator (capable of this function if 54 is assembled to the surface 63 first before being assembled into 52) to the driven shaft (102).  

    PNG
    media_image2.png
    765
    681
    media_image2.png
    Greyscale

Figure 2 – figure 3 of Hayashi, annotated by the examiner
Regarding claim 2:
The valve timing regulator according to claim 1, wherein: 
the second rotatable body (30/51) has an inner peripheral portion (55) that is shaped in a ring form (see figure 3); and 
the contact member (54) has a snap fit portion (see translation ¶0051) that is configured to be coupled to the inner peripheral portion (under the broadest reasonable interpretation, 54 is coupled to 55 via the snap fit connection made with 52) of the second rotatable body (30/51) by snap fit.  

Regarding claim 3:
54) has a filter portion (53, ¶0029) that is configured to capture a foreign object contained in the hydraulic oil (inherent function of the filter located along fluid path 72) to be supplied to the plurality of hydraulic pressure chambers (33 and 34).  

Regarding claim 4:
The valve timing regulator according to claim 1, wherein: 
the second rotatable body (30/51) has a recess (55), which has the opposing surface (see figure 2 below, element I) at a bottom surface of the recess; and 
the contact member (54) is shaped in a ring form (figure 4, ring portion 64) and is installed to the second rotatable body (30/51) such that an outer peripheral portion (outer portion of 64) of the contact member is engaged (under the broadest reasonable interpretation 64 is engaged with 55 via 52) with an inner peripheral wall (55) of the recess.  

Regarding claim 8:
The valve timing regulator according to claim 1, wherein the contact member (54) is elastically deformable in an axial direction (inherent, since the contact member is plastic which deforms under contact with surface 63 even if slight or insignificant).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as applied to claims 1 and 9 above, and further in view of US patent application publication number 2012/0031359 to Cuatt et al. (Cuatt).
Regarding claim 6:
Noguchi discloses:
The valve timing regulator according to claim 1, wherein: 
the second rotatable body (2) has a groove (2D) that is recessed from the opposing surface (see figure 1 above, element A and B) toward a side (side with plate 7), which is opposite to the shaft end surface (see figure 1 above, elements C and D); and 
the contact member (14) is shaped in a rod/pin form (see figure 3) and is installed to the second rotatable body (2) such that an outer peripheral portion (see figure 1 above, element H) of the contact member is engaged with the groove (2D).  
Noguchi fails to disclose:
The contact member is shaped in a ring form and is installed to the second rotatable body such that an outer peripheral portion or an inner peripheral portion of the contact member is engaged with the groove.  

	A valve timing regulator that includes a first (36, 24 and 22) and second rotatable body (28). The reference further teaches that dowel pins and spring pins (pins that have a ring form) are interchangeable (¶0030).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noguchi to replace the contact member/dowel pin with a spring pin/ ring form pin as taught by Noguchi. This modification would be a simple substitution of one known element (contact member/dowel pin of Cuatt) for another (spring pin/ring form as taught by Cuatt) to obtain predictable results (to hold the mating components in their proper position).
Regarding claim 10:
Noguchi fails to disclose:
The valve timing regulator according to claim 9, wherein the contact member is shaped in a ring form.  
Cuatt teaches:
	A valve timing regulator that includes a first (36, 24 and 22) and second rotatable body (28). The reference further teaches that dowel pins and spring pins (pins that have a ring form) are interchangeable (¶0030).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noguchi to replace the contact member/dowel pin with a spring pin/ ring form pin as taught by Noguchi. This modification would be a simple substitution of one known element (contact member/dowel pin of Cuatt) for another (spring pin/ring form as taught by Cuatt) to obtain predictable results (to hold the mating components in their proper position).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2016/0010516 to Suzuki et al. (see the friction shim 61-65), US patent number 8,166,937 to Yamaguchi et al. (see the friction shim 140a), US patent application publication number 2008/0173267 to Takahashi et al. (see friction shim 104) and US patent application publication number 2010/0175651 to Takenaka (see friction shim 40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746